Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/22 has been entered.

Claim Objections

Claim 20 is objected to because of the following informalities:  in line 5 “to for” should be “for”.  Appropriate correction is required.




Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coussios et al. (US 2012/0259222) and in view of Slayton et al. (US 2008/0281255).

3.	Addressing claims 1 and 20, Coussios discloses a system for detecting at least one treatment failure mode during hyperthermia treatment of diseased tissue within localized tissues of a patient using mild hyperthermia (see [0036] and Fig. 11, hyperthermia is a condition of having a body/tissue temperature greatly above normal; severe hyperthermia is body/tissue temperature above 104 degree F; HIFU treatment produce heat that raise temperature greatly above normal body/tissue temperature which is hyperthermia) of disease tissue within localized tissue of a patient, the system comprising: 
a high intensity focused ultrasound (HIFU) transducer configured to focus ultrasound energy into a target region including the diseased tissue within the localized tissues of the patient to generate and maintain the mild hyperthermia within the target region (see [0036] and Fig. 11; hyperthermia is disclosed implicitly base on definition of hyperthermia and knowledge of HIFU treatment);
a passive cavitation detector configured to detect inertial cavitation within the localized tissues of the patient from the high intensity ultrasound energy, and to generate a signal indicative of when the inertial cavitation occurs (see [0046]);
a therapy control device comprising one or more computer processors configured to monitor occurrence of inertial cavitation in the localized tissue of the patient and to detect at least one treatment failure mode indicating a risk of damage to the localized tissues of the patient from the generated mild hyperthermia based on the monitoring occurrence of inertial cavitation in the localized tissue of the patient (see [0046]; detect failure by stop the ultrasound transmission);
a system for detecting at least one treatment failure mode during hyperthermia treatment of disease tissue within localized tissue of a patient using mild hyperthermia, the system comprising: an HIFU transducer configured to generate mild hyperthermia with high intensity focused ultrasound in localized tissues of a patient for therapeutic heating of the diseased tissue (see [0036] and Fig. 11; hyperthermia is disclosed implicitly base on definition of hyperthermia and knowledge of HIFU treatment);
a passive cavitation detector configured to detect inertial cavitation within the localized tissues of the patient from the high intensity ultrasound energy, and to generate a signal indicative of when the inertial cavitation occurs (see [0046]);
a therapy control device comprising one or more computer processors configured to monitor occurrence of inertial cavitation in the localized tissues of the patient and to detect at least one treatment failure mode indicating a risk of damage to the localized tissues from the generated of mild hyperthermia based on the monitoring occurrence of inertial cavitation in the localized tissues of the patient wherein the therapy control device is further configured in response to the at least one detected treatment failure mode, to halt the generation of the mild hyperthermia by the HIFU transducer (see [0046]; detect failure by stop the ultrasound transmission).

Coussios does not disclose an imaging system configured to generate temperature maps and strain maps of localized tissues of a patient and a therapy control device comprising one or more computer processors configured to monitor temperature and strain in the localized tissues of the patient using the temperature maps, the strain maps during the hyperthermia treatment, respectively, to detect at least one treatment failure mode indicating a risk of damage to the localized tissues of the patient from the energy based on the monitoring of the temperature, and to halt the hyperthermia treatment in response to the detected at least one treatment failure mode. In the same field of ultrasound treatment, Slayton discloses an imaging system configured to generate temperature maps and strain maps of the localized tissues of the patient (see [0059]) and a therapy control device comprising one or more computer processors configured to monitor temperature and strain in the localized tissues of the patient using the temperature maps, the strain maps during the hyperthermia treatment, respectively, to detect at least one treatment failure mode indicating a risk of damage to the localized tissues of the patient from the energy based on the monitoring of the temperature, and to halt the hyperthermia treatment in response to the detected at least one treatment failure mode (see [0051] and [0059]; Slayton also explicitly disclose raise the tissue temperature to 40 degree Celsius or higher which is hyperthermia treatment (see [0062-0063] and [0065-0066])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coussios to have an imaging system configured to generate temperature maps and strain maps of localized tissues of a patient and a therapy control device comprising one or more computer processors configured to monitor temperature and strain in the localized tissues of the patient using the temperature maps, the strain maps during the hyperthermia treatment, respectively, to detect at least one treatment failure mode indicating a risk of damage to the localized tissues of the patient from the energy based on the monitoring of the temperature, and to halt the hyperthermia treatment in response to the detected at least one treatment failure mode as taught by Slayton because these provide other effective methods to monitor treatment and shut off the system (see [0059]). KSR rationales for obviousness: (B) Simple substitution of one known element for another to obtain predictable results. 
	
	Monitor/detect temperature, strain or cavitation to halt treatment is well-known in the field see the prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the conclusion section. 

	4.	Addressing claims 2-4 and 6-10, Slayton discloses:
regarding claim 2, wherein the at least one treatment failure mode includes a signal corruption of a signal according to the temperature maps (see [0051] and [0059]; temperature exceed threshold and abnormal change of temperature in profile indicate signal corruption); 
regarding claim 3, wherein the imaging system includes an ultrasound imaging system configured to generate the temperature maps, the strain maps, and an anatomical image of the localized tissues of the patient (see abstract, [0022], [0031-0032], [0037], [0059]; image temperature and strain; image region of interest (ROI) which is anatomical image of the localized tissues); 
regarding claim 4, wherein generated mild hyperthermia comprises heating of the localized tissues of the patient to 40-45°C for 10-60 minutes and excludes ablative treatment (see [0064]; In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped); Slayton discloses 46 Celsius which is close enough to 40-45 Celsius); 
regarding claim 6, wherein the HIFU is configured to focus the high intensity ultrasound at a target region within the localized tissues of the patient, and the high intensity ultrasound traverses a warning region within the localized tissues of the patient, wherein the localized tissues of the patient include unheated regions adjacent the target region and the warning region (see Fig. 3; localized tissues 12; ultrasound beam traverses a warning regions 85, 86, 88; unheated region is the neighboring region that ultrasound beam does not goes through, target region is the region of interest; warning regions is the region that ultrasound beam goes through before reaching region of interest); 
regarding claim 7, wherein the therapy control device is configured to halt the hyperthermia treatment in response to at least one selected from a group comprised of: an increased stiffness values in the strain map corresponding to one or more voxels in the target region above a predetermined threshold for the patient; an increased stiffness values in the strain map corresponding to one or more voxels in the warning region above a predetermined threshold for the patient; an increased stiffness change in values in a current strain map from a previous strain map corresponding one or more voxels in the target region above a predetermined threshold; and an increased stiffness change in values in a current strain map from a previous strain map corresponding one or more voxels in the target region or in the warning region above a predetermined threshold (see [0051] and [0059]; monitoring and generate 3d stiffness/strain images; 3d images are compose of voxels; changes in stiffness/strain in the images reach threshold the system stop);
regarding claim 8, wherein the therapy control device is configured to halt the hyperthermia treatment in response to at least one selected from a group comprised of: temperatures in one or more voxels corresponding one or more voxels in the target region according to the temperature maps which exceed a predetermined coagulation threshold; and temperatures in one or more voxels corresponding one or more voxels in the warning region according to the temperature maps which exceed a predetermined coagulation threshold (see [0051], [0059] and [0063]; monitor with 3d temperature image/map; sound alarm and stop the system when temperature exceed threshold);
regarding claim 9, wherein the therapy control device is configured to halt the hyperthermia treatment in response to at least one selected from a group comprised of: unexpected heating in one or more voxels corresponding one or more voxels in the target region according to the temperature maps; and unexpected heating in one or more neighboring voxels corresponding one or more voxels in the target region according to the temperature maps (see [0051], [0059] and [0063]; reaching threshold is unexpected heating; so monitor temperature of target regions; if the temperature reaching threshold then sound alarm and shut off);
regarding claim 10, wherein unexpected heating includes at least one selected from a group comprised of: a temperature change between at least one voxel of two temporally related temperature maps which exceeds a predicted value according to a first model; and a temperature difference between the at least one voxel and at least one nearest neighboring voxel which exceeds a predicted value according to a second model (see [0051], [0059] and [0063-0064]; the temperature model does not expect tissue to ablate or coagulate therefore monitor temperature image if the voxels in the target region exceed threshold of ablate or coagulate compare to the nearest neighbor voxels in the non-treatment tissue then stop treatment; non-treatment region has voxels that show normal body temperature; when voxels in the treatment region exceed threshold value then the different between voxels of these two regions exceed a predicted value).

5.	Addressing claims 11-12 and 14-19, the system in claims 1-4 and 6-10, perform the method in claims 11-12 and 14-19 therefore claims 11-12 and 14-19 are being rejected for the same reason as claims 1-4 and 6-10. 

6.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coussios et al. (US 2012/0259222), in view of Slayton et al. (US 2008/0281255) and further in view of Nunomura et al. (US 2004/0010222). 

7.	Addressing claims 5 and 13, Coussios does not discloses in response to the detected at least one treatment failure mode, display a message on a display device. Nunomura discloses in response to the detected at least one treatment failure mode display a message on a display device (see [0143] and Fig. 7, display “operation stop warning” message; no load (failure mode) display operation stop warning). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coussios to have display message as taught by Nunomura because this allow user to see that the device has stop working (see [0143]). 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0106019 (see [0005]; halt HIFU treatment when detect cavitation) and US 2003/0060736 (see [0077]; detect broad band noise produced by cavitation to shut down device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793